DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-3 and 5-8 are amended and claim 4 is cancelled.  Claims 1-3 and 5-8 are now pending.

Claim Interpretation
The interpretation of the “brain functional network constructing component” under 35 USC 112(f)is withdrawn in view of the amendments to claims 1 and 3 and cancellation of claim 4.
The interpretation of the “typical feature acquiring component” under 35 USC 112(f)is withdrawn in view of the amendment to claim 1, but maintained as to claims 5 and 6.
The interpretation of the “evaluation model establishing component” under 35 USC 112(f)is withdrawn in view of the amendment to claim 1.

Response to Arguments
The objection to claim 1 in section 2.d of the previous Office Action is withdrawn in view of the amendment to claim 1.
The objection to claims 2-6 in sections 2.e, 2.f, and 2.g are withdrawn in view of the amendments to claims 2, 3, 5, and 6 and cancellation of claim 4.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 1 in section 4.h of the previous Office Action is withdrawn in view of the amendment to claim 1.
 The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 1 in section 4.i is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 2 in section 4.j is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 5 in section 4.k is withdrawn in view of the amendment to the claim.
Applicant's arguments on pg. 7, second and third paragraphs, filed 4/6/2022 have been fully considered and are persuasive in part.  Claim 1 was amended to include limitations from now cancelled claim 4.  Additional limitations were added to the end of claim 1 related to the application of an adjacency matrix.  Applicant’s argument on page 7 with respect to claim 4 amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The argument that the references do not teach that the new adjacency matrix limitations is considered persuasive however.  The Office believes that Cranmer et al. (US 2019/0206057) and newly cited Pereira reference (see below) teach this feature.

Claim Objections
Claim 1 is objected to because of the following informalities:  the Office suggests inserting “are” at the end of line 9.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the Office suggests inserting “topology” after “network” in line 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the brain oxyhemoglobin concentration variation acquiring component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the brain functional network constructing component" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the typical feature acquiring component" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The Office assumed applicants meant to recite a step instead of a component.  The Office suggest amending the claim to recite steps.
Claim 6 recites the limitation "the typical feature acquiring component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Office assumed applicants meant to recite a step instead of a component.  The Office suggest amending the claim to recite steps.
Claim 1 includes the following recitations in the typical feature acquiring set:
“these network topology parameters, combined with wavelet coherence coefficients between brain regions, are considered as an original feature set; the original feature set is screened by filtering and cooperative wrapper-based feature selection methods, and final typical features are obtained”
Claim 1 has been amended to recite a method instead of a device in this latest submission.  However, it is unclear how the above limitations should be interpreted as they are not written as steps of a method.  The Office suggests amending the above as steps in the method.  For example:
(i) determining wavelet coherence coefficients between brain regions of the stroke patient;
(ii) generating an original feature set consisting of the network topology parameters and wavelet coherence coefficients;
screening the original feature set by applying filtering and cooperative wrapper-based feature selection methods to obtain final typical features;  
Claim 5 recites “the coherence coefficient between brain regions calculated” at line 22.  It is unclear if this is referencing the wavelet coherence coefficients.  Claim 5 also recites “coherence coefficients” at line 23.  It is also unclear what coherence coefficients are being referenced.  Claim 5 also recites “combining values corresponding to network parameters” at line 23.  It is unclear where these values originate from in the claims.    If these are the network topology parameters, then the Office suggests stating, “combining network topology parameters and coherence…” to be more precise. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps that were interpreted by the Office as reciting mathematical concepts.  The construction of a brain functional network step in the second clause was interpreted as a mathematical concept in view of the specification.  The calculation of network topology parameters and the application of filtering and cooperative wrapper-based feature selection methods in clause 3 are also interpreted as mathematical concepts.  The fourth clause also recites fitting features and applying a machine learning algorithm which were also interpreted as mathematical concepts.  This judicial exception is not integrated into a practical application because there are no steps that rely on, use, or apply the steps in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  For example, the preamble of claim 1 recites a method for evaluating cerebral function state, but the body of the claim recites the steps for generating an evaluation model of recovery level of the stroke patient.  The model is never applied to evaluate the cerebral function state of the stroke patient. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the first clause was interpreted as extra-solution data gathering while the last wherein clause appears to be directed to more abstract calculations.  Claim 2 relates to extra-solution data gathering.  Claims 3 and 5-8 relate to additional abstract mathematical concepts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Obrig et al. (Non-invasive optical imaging of stroke, Phil. Trans. R. Soc. A, vol. 369, pgs. 4470-4494, 2011) in view of Agrawal et al. (Severe Hypoglycemia Masquerading as Cerebellar Stroke, J Family Med Prim Care. 2014 Oct-Dec; 3(4): pgs. 440–442), Zhang et al., (Activation detection in fNIRS by wavelet coherence, " Proc. SPIE 8317, Medical Imaging 2012: Biomedical Applications in Molecular, Structural, and Functional Imaging, 831712, 5 April 2012), Mirelman et al. (US 2014/0276130), Zuckerman-Stark et al. (US 8512240), and Moridaira (US 2009/0270754), Coleman et al. (US 2015/0199010), Martens (US 2013/035922), Culver et al. (US 2017/0231501), Cranmer et al. (US 2019/0206057), and Pereira et al. (US 2015/0018664) as evidenced by Xu et al. (FC-NIRS: A Functional Connectivity Analysis Tool for Near-Infrared Spectroscopy Data, Biomed Research International, Vol. 2015).
 The method of claim 1 was interpreted as comprising two steps.  The first step related to a NIRS sensing device for acquiring oxyhemoglobin concentration data of a stroke patient undergoing physical evaluation.  The second step is related to using the oxyhemoglobin concentration data acquired by the NIRS sensing device to (i) construct a brain functional network, (ii) calculate network parameters and coherence relationships between brain regions of the patient to establish a final set of values that describe the network, and (iii) use the final set to establish an evaluation model of recovery using a machine learning algorithm.  The Obrig et al. reference disclose a method of evaluating cerebral function state (Abstract – proposes the integration of non-invasive optical imaging techniques into the assessment of stroke patients, including during the rehabilitation stage; pg. 4473 section 2 discloses the use of fNIRS for optical imaging) comprising: 
conducting a brain oxyhemoglobin concentration variation acquiring step, comprising near-infrared spectroscopic brain imaging technology configured for acquiring brain oxyhemoglobin concentrations of a stroke patient (pg. 4473, section 2 describes use of NIRS sensors to cover the whole head, pg. 4474 section 3 discloses how NIRS acquires brain oxyhemoglobin data), 
conducting a brain functional network constructing step, comprising evaluating a  functional connection of the brain by analyzing oxyhemoglobin concentrations that acquired by the brain oxyhemoglobin concentration variation acquiring component, and constructing a brain functional network therewith (pg. 4482, section 6, first paragraph where OI/NIRS can be used to map functional activation in regards to studying neuroplasticity; also pg. 4485, right column, starting at line 7 where OI/NIRS functional activation data is used to calculate a laterality index which can be used to assess motor cortex activation during rehab; here a functional activation map was interpreted as a brain functional network; Obrig et al. do not disclose a specific device, but the Office believes the computational systems for performing the construction of the network is implied in the disclosure and such computational devices were known in the arts at the time of the filing of the invention as evidenced by the Xu et al. reference which discloses computer implemented software for analyzing NIRS data to identify functional connectivity in the brain, see at least Materials and Methods section on page 2); and
conducting a typical feature acquiring step, comprising calculating network topology parameters of the brain functional network constructed by the brain functional network constructing component (in section 6 on page 4482, the application of NIRS to rehabilitation includes mapping functional activation sites of the brain to find patterns of activation related to physical tasks, Obrig et al. further state on page 4484 that a particular pattern of activation may for example be further analyzed to determine whether or to what degree the pattern is bilateral, unilateral, contralateral; a laterality index may be calculated as well, either of these assessments may be interpreted as a typical feature of the functional network).
Obrig et al. do not disclose that the brain oxyhemoglobin concentration variation data is acquired from a stroke patient who is in a phase of completing finger-nose and heel-knee-tibia tests.  Obrig et al. do disclose that fNIRS can be used to map functional activation in stroke patients to investigate neuroplasticity accompanying recovery from and/or compensation for deficits (pg. 4482, sect. 6, first paragraph).  Obrig et al. describe (page 4483 last paragraph to pg. 4484 first paragraph) how NIRS data was measured while stroke patients performed rehabilitation tasks (e.g. hand and gait related movements, see for example fig. 3, part (b) where a person performs a gait task while NIRS data is acquired).  Indeed, on page 4473, section (d), Obrig states that a primary advantage of optical imaging (using fNIRS) is the ability to assess whole body movements as opposed to techniques such as MRI (where the patient is limited in motion during data acquisition).  Obrig et al. note that the data was analyzed to show how functional activation changed over time which likely signaled normalization of the functional organization of the motor cortices.  The finger-nose and heel-knee-tibia tests recited in the claim are both tests that are known in the art at the time of the filing of the invention for assessing brain function for stroke patients.  For example, Agrawal et al. teach a case study where a patient showing signs of stroke was evaluated for motor function using both tests (see pg. 440, right col., lines 17-18). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Obrig et al. to include additional hand and gait related tasks such as the finger-nose and heel-knee-tibia test claimed and taught by Agrawal et al. for evaluating brain function because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Obrig et al. do not disclose wavelet coherence coefficients between brain regions and their combination with the network topology parameters to form an original feature set.  
However, wavelet coherence coefficients between brain regions was known in the arts at the time of the filing of the invention.  Zhang et al. disclose techniques for detecting activation by brain regions using wavelet coherence (Abstract – “To achieve a better detection of activated brain regions from the complicated information measures, we present a multi-scale analysis method based on a wavelet coherence measure … Experiments on simulated and real data have demonstrated that the proposed method is efficient and effective to detect activated brain regions covered by the fNIRS probe).  Zhang shows an example of the technique where it is noted in the caption for Fig. 5 that wavelet coherence of two fNIRS channels are shown (operation of wavelet analysis inherently produces coefficients).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Obrig et al. to include the use of wavelet coherence between brain regions as taught by Zhang et al. for detecting activation in brain regions because Zhang et al. teach that it is an efficient and effective to detect activated brain regions covered by a fNIRS probe. 
In addition, the use of network topology parameters to form an initial feature set (for classification purposes using machine learning algorithms) was also known in the arts.  Mirelman et al. teaches a movement disorder diagnosis system that uses fNIRS sensors to detect gait problems (see patient in Fig. 4A with fNIRS sensors on the head walking on a treadmill, see [0210] where the system can detect such impairments as related to post-stroke, also [0224] for discussion of fNIRS sensors used to frontal lobe activation to assist with detection, [0216] notes that either fNIRS or EEG signals can be used).  Mirelman teaches that gait issues may be detected based on frontal lobe activity using a machine learning classification method (see [0083]; [0218] notes that any machine learning methods known in the art may be used; it is inherent that in machine learning, features describing the physiological phenomena are used – in this case activation patterns related to physical tasks).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to include additional machine learning techniques for identifying brain activation regions (and therefore features) as taught by Mirelman for assessing physical capabilities for stroke patients because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The use of coherence as part of a feature set in a classification/machine learning method is also known in the brain analysis arts.  Zuckerman-Stark et al. teach a system and method for analysis of physiological signals including brain waves where coherence of such signals is used as features in a classification scheme (see at least claim 17 where coherence between different channels are used as a feature in a classification system).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig to also use other parameters such as coherence determinations (in this case, Zhang’s) as a feature(s) in a classification/machine learning algorithm as taught by Zuckerman-Stark et al. for identifying particular physiological events because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Claim 1 also includes the limitations of the claimed method:
the original feature set is screened by filtering and cooperative wrapper-based feature selection methods, and the final typical features are obtained, and 
conducting an evaluation model establishing step, fitting the final typical features acquired by the typical feature acquiring component, and establishing an evaluation model of recovery level of the stroke patient by using a machine learning algorithm of a support vector regression machine.
The references above do not appear to disclose or teach or suggest the screening by filtering and cooperative wrapper-based feature selection methods.  However, a reading of the specification indicates that these include at least a correlation coefficient method and a genetic algorithm for selecting features.  Moridaira teaches a brain activity signal analysis system (see Abstract) where the brain activity signals include those detected using fNIRS sensors (see [0031]).  Moridaira teaches that the analysis may involve machine learning algorithms ([0053]) that correlation-coefficient calculations to identify feature vectors (see [0065]) for classification purposes.   Application of genetic algorithms to fNIRS classification/machine learning was known in the art as demonstrated by Coleman et al. who teach systems and methods for analyzing biosignal data (see [0319] which references fNIRS sensing data as one example of brain activity measurement).  Coleman et al. teach that feature extraction techniques such as genetic algorithms may be used (See [0200] and [0277]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to use correlation-coefficient and genetic algorithm methods for feature extraction/acquisition techniques as taught by both Moridaira and Coleman et al. for classifying fNIRS data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   
The limitation regarding conducting an evaluation model for fitting the features acquired is generally understood to be applying the features to a classifier such as the claimed SVM.  Coleman et al. also teach the use of an SVM as a classifier using features (see [0279] – [0286] where features are used to train an SVM classifier).  The rationale for modifying Obrig et al. in view of Coleman remains the same.  
Claim 1 also includes the following final limitation incorporated partly from now cancelled claim 4:
wherein evaluating the functional connection of the brain comprises: calculating network parameters of the functional network, the network paraments including an average node degree, a network density, and a clustering coefficient; and the average node degree, the network density, and the clustering coefficient are calculated based on a value of an adjacency matrix.
Obrig et al. and the other cited references above do not disclose or suggest these limitations.  However, these are known features of applying network theory to brain activation mapping.  Martens teaches application of network connectivity to describe functional relationships between activated areas and physical activities in the brain ([0009]).  Network theory includes determination of the claimed feature such as clustering coefficients described in [0030].  Node degree is also a measure known from graph theory as taught by the Culver reference at [0133].  Network density is also a measure known from graph theory as taught by the Cranmer et al. reference at [0106] (see also [0006] and Abstract).  Cranmer also teach that in evaluating neural activity according to graph theory, a connectivity matrix (interpreted as the brain functional network) may be used which includes information suggestive of connection strength between nodes.  Cranmer gives one example of a connectivity matrix/brain network: an adjacency matrix (see [0006] and [0047]).  Pereira et al. provides an additional teaching that the use of an adjacency matrix to generate a network graph is a common solution (see at least [0047]- [0055]).  Values such as node degree, network density, and clustering coefficient taught by the other references would therefore be calculated from this representation to model brain function.   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Obrig et al. to include such network parameters as taught by Martens, Culver, Cranmer, and Pereira et al. for describing a brain network because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, Obrig et al. do not disclose wherein the finger-nose and heel-knee-tibia tests comprise: using upper limbs to perform the finger-nose test, using lower limbs to perform the heel-knee-tibia test, and using the upper and lower limbs on both healthy and affected sides to perform respective tests for 4 times; and a rest time between every two tests is 30 seconds.  However, these amount to routine optimization of the tests that are well-known in the arts as demonstrated by the Agrawal reference previously cited.  MPEP 2144.05(II)(A) state that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Establishing rest times and comparing performance of affected limbs to normal limbs amount to optimization of test parameters.   Thus, it would have been obvious to modify Obrig in view of this section of MPEP to include the testing parameters claimed.
Regarding claim 3, the modification of Obrig et al. above with Zhang would necessarily yield the wavelet analysis claimed based on the cited disclosures of Zhang (Zhang requires the application of wavelet coherence to assess activation at every fNIRS detection site).  The rationale for modifying remains the same.  
Claim 5’s limitation regarding the typical feature acquiring component configured for comparing  network topology parameters of different brain regions; calculating digital feature values of the network parameters, the digital feature values including a covariance, a mean square error and a mean; and calculating a corresponding mean, variance and coefficient of variation based on the coherence coefficient between brain regions calculated are necessarily calculated from at least one or both of the teachings Moridaira’s correlation coefficient and Zhang’s coherence method (correlation and/or coherence formulas use these values).  The rationale for modifying remains the same.  In addition, the final limitation, “combining values corresponding to network parameters and coherence coefficients as the original feature set” is covered by the claim 1 rejection above.  
Regarding claims 6-8, the limitations discussed in each claim are necessarily disclosed by the teachings of Moridaira and Coleman et al.’s application of correlation coefficient determinations and genetic algorithms.  

Conclusion
Claims 1-3 and 5-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791            


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791